 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10   LINKSMART WIRELESS TECHNOLOGY,
     LLC,                                                  Case No.: 2:18-cv-00862-MMD-NJK
11
            Plaintiff(s),                                                ORDER
12
     v.
13
     CAESARS ENTERTAINMENT
14   CORPORATION,
15          Defendant(s).
16         In cases involving claims for patent infringement, this Court applies Ninth Circuit law on
17 issues that are not unique to patent law and Federal Circuit law on issues that are unique to patent
18 law. See, e.g., Pickholtz v. Rainbow Techs., Inc., 284 F.3d 1365, 1371 (Fed. Cir. 2002). In the
19 context of discovery-related motions, the governing law may vary even as to the issues presented
20 within those motions. Compare, e.g., Truswal Sys. Corp. v. Hydro-Air-Eng’g, Inc., 813 F.2d 1207,
21 1209 (Fed. Cir. 1987) (“An order quashing a subpoena is not unique to patent law,” so Ninth
22 Circuit law governs) with id. at 1212 (“[A] determination of relevance implicates the substantive
23 law of patent validity and infringement,” so Federal Circuit law governs). It is in the interest of
24 efficiency and thoughtful resolution of disputes that the parties provide meaningful discussion as
25 to which law governs the various aspects of their filings.1
26
27
           1
             As a corollary, the subsequent analysis should focus on case law issued by the appellate
28 court providing the controlling precedents.

                                                    1
 1         Accordingly, the Court hereby ORDERS that every discovery-related motion and every
 2 response thereto must—prior to addressing the substantive arguments—provide a choice-of-law
 3 analysis for the issues in dispute. This analysis shall be provided in its own section under the
 4 heading of “Choice of Law Analysis.” Failure to include this analysis within a motion may result
 5 in its summary denial. Failure to include this analysis within a response may result in the granting
 6 of the motion as unopposed.
 7         IT IS SO ORDERED.
 8         Dated: October 2, 2018
 9                                                              ______________________________
                                                                Nancy J. Koppe
10                                                              United States Magistrate Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
